                            UNITED STATES DISTRICT COURT
                               DISTRICT OF MINNESOTA

Brandi Kniebes-Larsen,

              Petitioner,

v.                                                        Case No. 18-cv-1261 (JNE/BRT)
                                                          ORDER
United States of America,

              Respondent.

       This case is before the Court on Petitioner’s application to proceed in forma

pauperis on appeal. Petitioner, who is incarcerated at the Federal Correctional

Institution—Waseca, filed a notice of appeal after the Court dismissed her section 2241

petition and entered judgment.

       To qualify for in forma pauperis status on appeal, a prisoner who appeals from a

judgment in a civil action must submit information that demonstrates the prisoner’s

inability to pay, or give security for, the appellate filing fees. 28 U.S.C. § 1915(a)(1)

(2012). Petitioner’s motion indicates that she is financially eligible to proceed in forma

pauperis on appeal.

       Even if the prisoner is financially eligible to proceed in forma pauperis on appeal,

the prisoner may not appeal in forma pauperis if the district court “certifies in writing that

[the appeal] is not taken in good faith.” Id. § 1915(a)(3). To determine whether an

appeal is taken in good faith, the Court must decide whether the claims to be decided on

appeal are factually or legally frivolous. Coppedge v. United States, 369 U.S. 438, 445

(1962). An appeal is frivolous, and therefore cannot be taken in good faith, “where it

                                              1
lacks an arguable basis either in law or in fact.” Neitzke v. Williams, 490 U.S. 319, 325

(1989). Although the Court remains satisfied that Petitioner’s claims in this case have

been properly adjudicated, the Court declines to certify that the appeal is not taken in

good faith. See 28 U.S.C. § 1915(a)(3) (2012). The Court grants Petitioner’s motion for

leave to proceed in forma pauperis on appeal. Therefore, IT IS ORDERED THAT:

       1.     Petitioner’s application to proceed in forma pauperis on appeal [ECF
              No. 12] is GRANTED.

Dated: January 3, 2019
                                                         s/ Joan N. Ericksen
                                                         JOAN N. ERICKSEN
                                                         United States District Judge




                                             2
